     Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 1 of 21



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA               *

    v.                                 *      Crim. No. GLR-17-0223

TERRELL PLUMMER                        *




                     DEFENDANT TERRELL PLUMMER’S
                     CONSOLIDATED MOTIONS IN LIMINE




                                       JAMES WYDA
                                       Federal Public Defender
                                       for the District of Maryland


                                       NED SMOCK
                                       SHARI SILVER DERROW
                                       Assistant Federal Public Defenders
                                       Office of the Federal Public Defender
                                       100 South Charles Street
                                       Tower II, 9th Floor
                                       Baltimore, Maryland 21201
                                       Phone: (410) 962-3962
                                       Fax: (410) 962-0872




                                       i
     Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 2 of 21



                            TABLE OF CONTENTS

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #1:
MOTION TO PERMIT INDIVIDUAL DEFENDANTS TO EXERCISE ADDITIONAL
INDEPENDENT PEREMPTORY CHALLENGES DURING JURY SELECTION…………….1

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #2:
MOTION TO PRECLUDE PURPORTED COCONSPIRATOR STATEMENTS…………...….3

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #3:
MOTION TO PRECLUDE USE OF RAP VIDEOS AND LYRICS……………………...……..5

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #4:
MOTION TO DISCLOSE ALL BENEFITS TO COOPERATORS AND INFORMANTS……..9

DEFENDANT PLUMMER’S MOTION IN LIMINE #5:
MOTION TO BAR TESTIMONY OF CLIENT OF HARRY McKNETT
BASED UPON CONFLICT OF INTEREST……………………………………………………11

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #6:
MOTION TO EXCLUDE PREJUDICIAL AND IRRELEVANT
AUTOPSY PHOTOS AND 911 CALLS…………………………..……………………………13

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #7:
MOTION TO EXCLUDE EVIDENCE RELATED TO MURDER OF NEIL BROWN……….14

DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #8:
MOTION TO EXCLUDE EVIDENCE RELATED TO
UNTIMELY EXPERT DISCLOSURES……………………………………...…………………17




                                      ii
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 3 of 21



        Mr. Terrell Plummer, by and through his undersigned counsel, hereby submits his

consolidated motions in limine for trial which is scheduled to begin on November 5, 2018. In

addition, Mr. Plummer moves to adopt any and all motions in limine filed by codefendants in this

case.

                DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #1:
               MOTION TO PERMIT INDIVIDUAL DEFENDANTS TO EXERCISE
              ADDITIONAL INDEPENDENT PEREMPTORY CHALLENGES
                             DURING JURY SELECTION

        Mr. Plummer respectfully requests that this Court grant the defendants additional

peremptory challenges and allow each defendant to exercise their peremptory challenges

separately.

        Federal Rule of Criminal Procedure 24(b) provides that the defendant or defendants jointly

have 10 peremptory challenges when the defendant is charged with a crime punishable by

imprisonment of more than one year. The rule also grants the trial judge discretion to “allow

additional peremptory challenges to multiple defendants, and may allow the defendants to exercise

those challenges separately or jointly.” Fed. R. Crim. P. 24(b).

        Mr. Plummer asks that each defendant be granted six peremptory challenges to be used

independently. All remaining defendants are charged in this case with Conspiracy to Commit

Racketeering Acts, in violation of 18 U.S.C. § 1962(d), and Conspiracy to Possess with Intent to

Distribute Controlled Substances, in violation of 21 U.S.C. § 846 and 841. Mr. Plummer alone

faces three separate counts of Violent Crimes in Aid of Racketeering, in violation of 18 U.S.C.

§ 1959. There are also several counts of Distribution and Possession with Intent to Distribute

Controlled Substances, in violation of 21 U.S.C. § 841, against individual defendants. The

government is expected to introduce evidence at trial in an effort to link Mr. Beasley and Mr.

Mosley to homicides that Mr. Plummer is not alleged to have taken any part in. But Mr. Plummer


                                                    1
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 4 of 21



alone faces the possibility of a mandatory life sentence should he be convicted of the charge of

Murder in Aid of Racketeering alleged in Count Three.

       Because each defendant faces significant independent evidence and charges, defendants

will likely have differing defense theories, some of which may be inconsistent with one another.

Mr. Plummer in particular faces the most serious charges in this case with a possible mandatory

life sentence should he be convicted. Mr. Plummer should not be required to share ten peremptory

strikes with four other defendants, functionally leaving him with two peremptory strikes.

Peremptory challenges are exercised strategically to strike prospective jurors based on the

evidence and case theories the parties foresee playing out at trial. Requiring the defendants to

share their use of peremptory challenges would unfairly reduce the effectiveness of the defense’s

challenges. Allowing each defendant to receive six peremptory challenges to be exercised

independently would place each defendant on equal footing with the government’s six peremptory

challenges.




                                                   2
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 5 of 21



             DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #2:
         MOTION TO PRECLUDE PURPORTED COCONSPIRATOR STATEMENTS

       The government has not provided notice of its intention to introduce alleged conspirator

statements pursuant to Federal Rule of Evidence 801(d)(2)(E) at Mr. Plummer’s trial. Rule

801(d)(2)(E) permits introduction of a statement when it is offered against an opposing party and

“was made by the party’s coconspirator during and in furtherance of the conspiracy.” Fed. R.

Evid. 801(d)(2)(E). Should the government seek to offer any alleged coconspirator statements,

Mr. Plummer will object.

       The proper procedure for admission of alleged conspirator’s statements was set forth in

Bourjaily v United States, 483 U.S. 171 (1987). The Court held that “before admitting a

coconspirator’s statement . . . [t]here must be evidence that there was a conspiracy involving the

declarant and the non-offering party, and that the statement was made ‘in the course of and in

furtherance of the conspiracy.’” The proponent must satisfy the Court by a preponderance of

evidence. Id. at 175. Moreover, as “hearsay statements are presumptively unreliable,” for such

statements to be admissible, there must be some independent corroborating evidence of the

defendant’s participation in the conspiracy. Id. at 179; see also United States v. Daly, 842 F.2d

1380, 1386 (2d Cir.), cert. denied, 488 U.S. 821 (1988); United States v. Clark, 18 F.3d 1337,

1341-42 (6th Cir.) (“Since Bourjaily, all circuits addressing the issue have explicitly held absent

some independent, corroborating evidence of defendant’s knowledge of and participation in the

conspiracy, the out-of-court statements remain inadmissible.”) (citing cases), cert. denied, 115 S.

Ct. 152 (1994); United States v. Bentvena, 319 F.2d 916, 948-49 (2d Cir.), cert. denied, 375 U.S.

940 (1963). United States v. Tellier, 83 F.3d 578, 581 (2d Cir. 1996).

       Prior to the admission of coconspirators’ statements, the trial court must find that (1) a

conspiracy existed, (2) that the coconspirator and the defendant whom the statements of the


                                                    3
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 6 of 21



coconspirators are offered against where members of the same conspiracy and (3) that the

statements were made in furtherance of the conspiracy. United States v. Gantt, 617 F.2d 831

(1980); United States v. Weisz, 718 F.2d 413 (D.C. Cir. 1983). Any such finding must be supported

by substantial evidence independent of the hearsay statements themselves. Gantt, 617 F.2d at 844;

United States v. Jackson, 627 F.2d 1198 (D.C. Cir. 1980); United States v. Haldeman, 559 F.2d

31 (D.C. Cir. 1976) (per curiam) (en banc), cert. denied, 431 U.S. 933 (1977).

       Although a pre-trial evidentiary hearing is not required, the defense suggests that one

would be appropriate here to avoid the need to address the issue repeatedly before the jury. See,

e.g., United States v. James, 590 F.2d 575 (5th Cir. 1979) (suggesting that a pre-trial determination

is appropriate). Without a pre-trial hearing on the admission of the statements, a tremendous

amount of in-trial time will be used to resolve these issues, causing interruptions in the presentation

of evidence to the jury.




                                                      4
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 7 of 21



             DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #3:
             MOTION TO PRECLUDE USE OF RAP VIDEOS AND LYRICS

       Although the government has yet to disclose an exhibit list, it has provided notice to the

defense that it intends to introduce evidence obtained from Facebook and Instagram accounts

linked to the defendants in this case. The government has provided defense counsel with copies

of videos and images it expects to seek to introduce from those accounts. Included within that

disclosure are several videos involving rap music. Some are amateur rap videos by an uncharged

individual that appear to include some of the charged defendants in this case in the background.

Others are videos of defendants in this case either rapping or singing along to rap songs that are

being played on stereo systems. These videos contain extensive inadmissible material, including

hearsay and irrelevant material. Even to the extent the videos may contain relevant and otherwise

admissible evidence, the prejudice they would cause the defendants far outweigh their probative

value and they should be excluded pursuant to Federal Rule of Evidence 403.

       The videos are inadmissible for several reasons. As a threshold matter, as far as the defense

is aware, none of these videos includes lyrics or videos actually written or produced by any of the

charged defendants in this matter. As far as the defense is aware, Mr. Plummer himself is not

depicted in any of the videos involving rap music. For these reasons alone, they are irrelevant and

inadmissible. “[C]ircuit courts have admonished trial judges against admitting rap videos or lyrics

with merely a tenuous connection to the defendant or issues in the case.” United States v. Herron,

2014 WL 1871909 (E.D.N.Y. May 8, 2014) (citing United States v. Gamory, 635 F.3d 480, 493

(11th Cir. 2011) (rap music video did not feature the defendant nor was evidence introduced that

defendant had authored the lyrics or adopted the views expressed in the video)); see also State v.

Skinner, 218 N.J. 496, 521, 95 A.3d 236, 251 (2014) (rap lyrics are relevant to a disputed issue of

fact only if they “specifically relate” to that issue). Those instances where rap evidence has been


                                                    5
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 8 of 21



admitted have required the material be tethered to the individual defendant – lyrics the

defendant himself wrote about the crime alleged. See, e.g., Holmes v. State, 306 P.3d 415,

418 (Nev. 2013) (Defendant’s own lyric about his robbing); Herron, 2014 WL 1871909 at

*2–*3 (show Defendant identifying as a member of the Gowanus-based Murderous Mad

Dogs, conversing with alleged gang associates, firing weapons, vowing retaliation after an

alleged associate is shot by a rival, and bragging that other people will do his bidding);

United States v. Wilson, 493 F.Supp.2d 484, 488–89 (E.D.N.Y. 2006) (Defendant’s own rap

lyrics about the crime). None of that is present here.

       Second, statements made in the videos by the subjects depicted therein are hearsay. Before

any portion of the videos containing any such statement may be admitted, the government must

establish that what would otherwise be hearsay is nevertheless admissible.

       Third, courts must be extraordinarily careful in addressing the admissibility of rap videos

and lyrics in general. Like other forms of music, rap music and rap videos are not narrative

“documentaries” that can or should be taken literally. As the Massachusetts Supreme Court has

explained: “We discern no reason why rap music lyrics, unlike any other musical form, should be

singled out and viewed sui generis as literal statements of fact or intent.” Commonwealth v. Gray,

463 Mass. 731, 755, 978 N.E.2d 543, 561 (2012).

       Courts do not treat lyricists of other mainstream musical genres similarly, even
       those who live an outlaw lifestyle or promote an outlaw image ... are not presumed
       to be making statements about their beliefs, intent or their conduct.... [W]ith respect
       to country music, we do not likely believe that Johnny Cash shot a man simply to
       watch him die. With respect to reggae, we do not generally take to heart Bob
       Marley's proclamation: “I shot the sheriff, but I did not shoot the deputy....”.

Id., quoting Dennis, Poetic (In)justice? Rap Music Lyrics as Art, Life, and Criminal Evidence, 31

Colum. J.L. & Arts, 1, 4, 15 (2007) (“gangsta” is a subgenre of rap that “purports to reflect

life in the inner city,” draws on devices such as metaphor, braggadocio, and exaggeration


                                                     6
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 9 of 21



for effect, and uses words that may be offensive and prone to misinterpretation by jurors

and courts unfamiliar with rap). Rap lyrics typically employ “metaphor, exaggeration, and other

artistic devices, including “exaggerated and invented boasts of criminal acts.” Dennis at 22. 1

       The concern is that any such video will be interpreted literally – and incorrectly – by the

jury as admissions of criminal conduct. See Skinner, 218 N.J. at 521, 95 A.3d at 251 (“[t]he

difficulty in identifying probative value in fictional or other forms of artistic self-expressive

endeavors is that one cannot presume that, simply because an author has chosen to write about

certain topics, he or she has acted in accordance with those views”). Before any portion of any

video may be admitted, the government must demonstrate that it tends to make a pertinent fact

“more or less probable than it would be without” that portion of video. Fed. R. Evid. 401. Because

the videos are not literal, autobiographical narrative “documentaries,” they do not tend to make

any pertinent fact more probable than otherwise, even if they address actual events. Therefore the

videos are not relevant, and not admissible. 2 The defense is not aware of any video containing

lyrics written by a defendant in this case. The irrelevance and prejudicial impact is even more

stark in those videos identified by the government in which the defendants appear to be simply

singing the lyrics to rap songs that are playing on a stereo system. Such evidence is entirely

irrelevant and – to the extent those lyrics describe criminal conduct or include offensive content –

extremely prejudicial. None of the videos involving rap music should be admitted at trial.




1
         For example, the statements by the rapper Ice-T in his song “Cop Killer” – i.e., “I’m ‘bout
to bust some shots off, I’m about to dust some cops off,” and “I’m a . . . cop killer,” would not be
relevant in a prosecution of Ice-T for the shooting a particular officer. Ice-T (Tracy Marrow) today
stars as a police detective in NBC’s long-running show, Law and Order: Special Victims Unit, and
in commercials for, inter alia, GEICO and Boost Mobile.
         2
           To the extent the government wishes to introduce the videos for the purpose of
establishing a connection between defendants in this case or to establish some other admissible
fact, they may be permitted to do so by showing still images from a video.
                                                     7
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 10 of 21



       If the Court is inclined to consider admitting any video involving rap lyrics, a hearing

should be held. As noted, the government has provided defendants with a number of videos, but

has not identified any portions of those videos that it intends to offer in evidence, making it

impossible at this time for defendants to contest, or the Court to determine, the relevance of any

such evidence, whether any such relevance is outweighed by the danger of unfair prejudice, and

whether any hearsay statements in the videos are admissible. In a hearing, the government would

be required to identify the portions of the videos it intends to offer in evidence and, with respect

to each, to proffer specific facts demonstrating that the video material is factual and

autobiographical. Where it meets that burden, the government would then be required to articulate

a specific theory of relevance tying each portion of video it intends to offer in evidence to the facts

of this case. Where the Court determines, based on this showing, that material in the videos is

relevant, the parties and the Court may then address whether the probative value of any such

evidence outweighs the potential for unfair prejudice. Finally, the parties and the Court would

address the question whether statements made in any video, otherwise admissible under Rules 401

and 403, is hearsay and, if it is, whether it is admissible under any hearsay exception.




                                                      8
       Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 11 of 21



                 DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #4:
                        MOTION TO DISCLOSE ALL BENEFITS
                        TO COOPERATORS AND INFORMANTS

       The defense anticipates that the United States will call one or more witnesses who have

received or can expect to receive some benefit for the information or testimony they have provided

related to this case. Because there is little, if any, physical evidence connecting Mr. Plummer to

the homicide that serves as the basis of the Violent Crime in Aid of Racketeering counts in this

case, the defense anticipates that this cooperator and informant testimony will be a linchpin of the

government’s case.

       Although the government is no doubt aware of its responsibility to provide the defense

with records of any benefits or promises made to these witnesses, case agents sometimes fail to

advise government trial counsel of all relevant information related to the agreements made with

these witnesses and any payments or benefits to or on behalf of the witnesses or their family

members. As a result, even the most scrupulous government trial counsel may inadvertently fail

to provide critical evidence to the defense simply because he or she is unaware of it. To be clear,

pursuant to Fed. R. Crim. P. 16, United States v. Giglio, 405 U.S. 150 (1972), Brady v. Maryland,

373 U.S. 83 (1963), and Napue v. Illinois, 360 U.S. 264 (1959), Mr. Plummer respectfully requests

that the Court order the government to disclose the following information:

       1. The Confidential Source Establishment Report or any similar document wherein the
          terms of the relationship between the government and the informant; witness or
          cooperating witness is memorialized;

       2. Any informant agreement outlining the type of cooperation expected from the
          informant, witness, or cooperating witness;

       3. Any informant conduct agreement detailing the rules the informant must follow while
          working for law enforcement;

       4. Any debriefing reports or statements taken from the informant;



                                                     9
Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 12 of 21



5. Any and all promises of payment written or oral made to such persons or their family
   members as part of this or any other case in which they have provided information;

6. Records of payment made to such persons or their family members as part of this or
   any other case in which they have provided information;

7. All promises of immunity, leniency, preferential treatment or other inducements made
   to such persons or any member of their family as part of this case or any other case in
   which they have provided information;

8. All writings or memoranda which contain any of the promises of remuneration,
   leniency, immunity, preferential treatment or inducements made to such individuals or
   their family members;

9. Any plea agreement entered into by a witness in this matter or any other matter in which
   the witness may expect leniency related to their testimony in his case;

10. Any record or payment of local, state, or federal funds made to such persons or their
    family members related to this or any other case;

11. Any and all receipts received by the government to support the claim by the informant
    for reimbursement of alleged expenditures and costs associated with his or her
    cooperation;

12. A total of the amount paid to the informant on this case and all other cases since they
    began acting as an informant;

13. The tax records of the informant since they began receiving funds from the federal
    government for reimbursement or services rendered;

14. All information regarding any such person’s prior testimony in this or any other
    proceeding in which they have acted as a witness and/or informant;

15. All evidence of any witness’ psychiatric treatment, if any, or of any addiction or
    propensity to use or abuse alcohol or controlled substances; and

16. All evidence of any instance of a witness’ dishonesty in any interaction with law
    enforcement officers or in sworn testimony.




                                            10
       Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 13 of 21



                   DEFENDANT PLUMMER’S MOTION IN LIMINE #5:
              MOTION TO BAR TESTIMONY OF CLIENT OF HARRY McKNETT
                        BASED UPON CONFLICT OF INTEREST

       Defense counsel for Mr. Plummer recently learned that CJA appointed counsel Harry

McKnett withdrew from his representation of defendant Keith Wilson based upon a reported

conflict of interest. See Docket No. 369. Mr. Wilson pled guilty soon after new counsel was

appointed. The defense has learned that the basis for the conflict of interest is that Mr. McKnett

not only represented Mr. Wilson, but that he also represented a government witness when that

witness was subpoenaed to testify in the grand jury as the government was obtaining an indictment

against these defendants. It is unclear why Mr. McKnett took on representation of Mr. Wilson

under the circumstances and why this clear conflict of interest was only brought to the Court’s

attention well over one year into Mr. McKnett’s representation of Mr. Wilson as the trial date

approached.

       The defense has serious concerns. During his representation of Mr. Wilson, Mr. McKnett

participated in confidential joint defense meetings with defense counsel for all remaining

defendants. Counsel for Mr. Plummer – and presumably counsel for the other defendants – were

unaware at the time that Mr. McKnett represented a government witness in this case. It is unclear

the extent to which Mr. McKnett’s involvement with that witness continued after the grand jury

appearance.

       The defense has learned that the government plans to call Mr. McKnett’s client – the grand

jury witness – at trial in this matter. The defense moves to bar the testimony of that witness based

on confidentiality concerns and the appearance of impropriety raised by this dual representation.

At a minimum, the defense requests a hearing to explore the issues raised by this clear conflict of

interest and how it might impact the testimony of the witness. There are any number of concerns



                                                    11
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 14 of 21



about permitting this witness to testify against the defendants in this case when the witness has

been represented in this case by an attorney for one of the defendants in this case. Most obviously,

if the witness is aware of information conveyed to Mr. McKnett during a confidential joint defense

meeting, that witness’ testimony would be compromised irreparably. The government should not

be permitted to call Mr. McKnett’s client as a witness in this trial.




                                                     12
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 15 of 21



               DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #6:
            MOTION TO EXCLUDE PREJUDICIAL AND IRRELEVANT AUTOPSY
                          PHOTOS AND 911 CALLS

       The government has turned over to the defense in discovery autopsy photos of victim

McKenzie Elliott and 911 calls involving citizens calling to report that Ms. Elliott had been shot.

The defense will object to admission of this evidence at trial.

       In Rivers v. United States, 270 F.2d 435, 437–38 (9th Cir. 1959), the Ninth Circuit

explained the rule regarding the admissibility of photographs that depict homicide victims:
       Such photographs should be excluded where their principal effect would be to
       inflame the jurors against the defendant because of the horror of the crime; on the
       other hand, if they have a probative value with respect to a fact in issue that
       outweighs the danger of prejudice to the defendant, they are admissible, and the
       resolution of this question is primarily for the trial court in the exercise of its
       discretion.
Id. (quoting People v. Chavez, 50 Cal. 2d 778 (1958)).
       It should go without saying that autopsy photographs of the three-year-old victim are

inflammatory in nature, as are telephone calls in which witnesses are reporting the shooting. Mr.

Plummer will move to exclude photographs or recordings that have no probative value with respect

to a fact in issue in this case. Further, even to the extent the photos or recordings have any

probative value, they must be excluded if their probative value is outweighed by the danger of

prejudice to Mr. Plummer. Fed. R. Evid. 403.




                                                     13
       Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 16 of 21



                 DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #7:
                         MOTION TO EXCLUDE EVIDENCE
                       RELATED TO MURDER OF NEIL BROWN

       The government recently notified the defense of its intent to introduce evidence at trial

related to the July 19, 2016 murder of Neil Brown. This homicide is not charged as a substantive

count in the third superseding indictment which was filed this month on October 2, 2018. Nor is

the homicide listed as an overt act allegedly committed in furtherance of the racketeering

conspiracy charged in Count One of the third superseding indictment. Indeed, the homicide is not

mentioned anywhere in the indictment. The defense has very little information about the incident

and insufficient time to prepare to confront the allegations. The Court should exclude any such

evidence as untimely and unfairly prejudicial.

       Although this case was indicted nearly a year and a half ago, the government only notified

defense counsel of its intent to introduce evidence related to the murder of Mr. Brown about two

months ago, and its first discovery production related to the alleged murder was on or about

September 18, 2018, less than two months before trial. That production consisted of just over 100

pages and did not indicate who the government would claim committed this act, the circumstances

surrounding the murder, or how it was purportedly related to the charged racketeering conspiracy.

In response to defense inquiries, last week counsel for the United States orally informed defense

counsel of its theory about who committed the murder for the first time. The government does not

contend that Mr. Plummer committed the homicide but apparently contends that it was somehow

related to the alleged racketeering conspiracy charged in Count One.

       With less than a month remaining before trial, the defense does not have adequate time to

investigate and prepare a defense related to the alleged murder, particularly since it has so little

information. The defense does not have a sense based on what little discovery it has who the



                                                    14
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 17 of 21



witnesses are who would need to be interviewed, let alone the time to perform that work. A

postponement of the trial date is impractical and unworkable and, in any event, would be patently

unfair in light of the fact that the trial was scheduled nearly a year ago, the government has had

more than adequate time to investigate the July 19, 2016 murder and determine whether or not to

introduce evidence of the murder at trial, and Mr. Plummer has been detained for about a year and

a half awaiting trial. The government should not be permitted to add evidence of an entirely new

homicide to this case on the eve of trial.

       The late disclosure is especially damaging to Mr. Plummer’s ability to prepare for trial

because more late disclosures related to the alleged murder are bound to be produced in the coming

few weeks before trial. Indeed, on October 4, 2018, the government provided a supplemental

expert disclosure, in which it indicated its intent to call a fingerprint examiner to testify about

fingerprint evidence allegedly recovered from the July 19, 2016 crime scene. 3 According to the

government, the fingerprint examiner will testify that fingerprints recovered from the scene match

“known exemplars” of an unindicted coconspirator. Although the government states in its

disclosure letter that “bench notes, raw data, and appurtenant materials” will be produced, those

materials have not yet been provided. Thus, even assuming the defense could retain its own

fingerprint examiner less than one month before trial is scheduled to begin, we do not currently

have the ability to do so. The defense has no means of testing or challenging the government’s

conclusions, and it is unclear when we will have the necessary information to do so. Cf. United

States v. Dorsey, 45 F.3d 809, 816 (4th Cir. 1995) (“[I]t is not an abuse of discretion for a trial




3
       The Court should exclude the fingerprint examiner’s testimony for the reasons outlined in
the motion in limine to exclude certain expert testimony. The expert disclosure is untimely, fails
to comply with the Court’s previous scheduling Order, and prevents Mr. Plummer from effectively
preparing for trial.
                                                    15
        Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 18 of 21



court to disallow expert testimony where a late proffer of evidence by the defense substantially

prejudices the government in its ability to find its own expert and conduct similar testing.”).

       The defense is already faced with the daunting prospect of learning for the first time the

identities and full previous statements of the witnesses against him just one week before the trial

begins and scrambling to perform related investigation and preparation in the days prior to trial.

The government cannot, mere weeks before a seven-week trial is scheduled to begin, state that it

is going to introduce evidence of a murder about which it has been aware for more than two years,

since prior to the issuance of any of the four iterations of the indictment in this case. The Court

should exclude any evidence related to the July 19, 2016 murder.




                                                     16
       Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 19 of 21



                 DEFENDANT TERRELL PLUMMER’S MOTION IN LIMINE #8:
                         MOTION TO EXCLUDE EVIDENCE
                    RELATED TO UNTIMELY EXPERT DISCLOSURES

       A month before trial, on October 4, 2018, the government provided notice of its intent to

call firearm examiner Kevin Beardsley to testify in the area of gunshot residue analysis and

examination in connection with the August 1, 2014 murder of McKenzie Elliott. The government

also provided notice of its intent to call fingerprint examiner Sean Dorr to testify regarding the

collection and examination of fingerprints allegedly recovered from the crime scene associated

with the July 19, 2016 murder of Mr. Brown. The expert disclosures are untimely, fail to comply

with the Court’s previous order regarding expert disclosures, and prevent the defense from

effectively preparing for trial. The testimony of Mr. Beardsley and Mr. Dorr should therefore be

excluded. 4

       As the Court is aware, during a conference call with the Court on April 23, 2018, the

defense requested that the Court set a deadline for the government’s expert disclosures. The Court

agreed to do so, stating that it would set a deadline of May 18, 2018 for “complex” experts (e.g,

bullet trajectory analysis) and that the parties should confer to set another deadline for

“noncomplex” experts (e.g., cell site, fingerprint, DNA). The parties subsequently conferred and

agreed on a date of July 2, 2018 for the government’s remaining expert disclosures. On May 21,

2018, the government indicated its intent to call examiner Gregory Klees as its one “complex”




4
        The government’s October 4, 2018 correspondence also indicates that the government will
call different fingerprint and DNA examiners than originally disclosed to provide “negative”
fingerprint and DNA testimony. Because the substance of the testimony will be basically the same
as the testimony previously disclosed, the defense does not object to these purported experts on
timeliness grounds. We continue to maintain, however, for the reasons set forth in our previously
filed Daubert motion, that the “negative” DNA and fingerprint testimony should be excluded
pursuant to Rule 702 of the Federal Rules of Evidence and the Supreme Court’s decision in
Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 539 (1993).
                                                   17
       Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 20 of 21



expert. On July 2, 2018, the government provided its remaining “noncomplex” expert disclosures,

indicating its intent to call various employees with the Office of the Chief Medical Examiner,

Baltimore Police Department, and certain federal agencies as expert witnesses.

       These new expert notices come over three months after the expert disclosure deadline. The

government has not proffered any reason or explanation for its failure to timely disclose Mr.

Beardsley and Mr. Dorr. Nor is there any appropriate justification for this failure. Mr. Dorr’s

testimony concerns an event from more than two years ago. The government has had ample time

to investigate this incident, decide what relevance, if any, it has to the charged conspiracy, and

determine what expert(s) it wishes to call to testify about this matter. As to Mr. Beardsley, the

government has been investigating the August 1, 2014 shooting for more than four years, and has

had more than a year since this case was indicted in April 2017 to determine what expert testimony

it intends to introduce. The fact that the government previously produced Mr. Beardsley’s reports

is of no moment. By omitting Mr. Beardsley from its July 2, 2018 expert disclosure, the

government communicated that it does not intend to call this witness. The government cannot

now, with a month to go before trial, supplement its expert disclosures. The Court set a deadline

for expert disclosures to avoid precisely this scenario. Accordingly, the Court should exclude Mr.

Beardsley’s and Mr. Dorr’s testimony at trial.




                                                   18
Case 1:17-cr-00223-GLR Document 413 Filed 10/11/18 Page 21 of 21



                                   Respectfully submitted,

                                   JAMES WYDA
                                   Federal Public Defender
                                   for the District of Maryland

                                           /s/
                                  NED SMOCK
                                  SHARI SILVER DERROW
                                  Assistant Federal Public Defenders
                                  Office of the Federal Public Defender
                                  100 South Charles Street
                                  Tower II, 9th Floor
                                  Baltimore, Maryland 21201
                                  Phone: (410) 962-3962
                                  Fax: (410) 962-0872
                                  Email: Ned_Smock@fd.org
                                  Shari_Derrow@fd.org




                                  19
